[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                            No. 09-12526                  ELEVENTH CIRCUIT
                                                            JANUARY 25, 2010
                        Non-Argument Calendar
                                                               JOHN LEY
                      ________________________
                                                             ACTING CLERK

                       Agency Nos. A097-645-780,
                             A097-645-781

JACQUELINE RODRIGUEZ MORA,
OSCAR RICARDO CASTRO CABRERA,
MARIA PAULA CASTRO RODRIGUEZ,
NATALIA CASTRO RODRIGUEZ,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (January 25, 2010)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
       Jacqueline Rodriguez Mora, a native and citizen of Colombia, seeks review

of the decisions of an Immigration Judge (“IJ”) and the Board of Immigration

Appeals (“BIA”), denying her applications for asylum and withholding of removal

under the Immigration and Nationality Act (“INA”), and relief under the

Convention Against Torture (“CAT”).1 The brief in support of her petition raises

one issue: whether substantial evidence supports the IJ’s and the BIA’s respective

decisions.

       Mora argues that she suffered persecution in Colombia on account of her

political opinion and therefore the IJ and the BIA erred in denying her applications

for asylum and withholding of removal. She contends that, even if her persecutors

were partially motivated by criminal or economic reasons, this is a case of “mixed

motives” because the most meaningful motive for her persecution was political.

Mora also argues that the IJ and the BIA erred in denying her relief under the CAT.

           When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). In this case, because the BIA expressly agreed

with the IJ’s findings and conclusions as to Mora’s eligibility for asylum,

withholding of removal, and relief under the CAT, we review both decisions.

       1
          Jacqueline Rodriguez Mora is the lead petitioner in this case. The three remaining
petitioners are derivative to her applications for relief and the instant petition for review.
Therefore, unless otherwise indicated, we refer to petitioners as Mora.
                                                   2
      We review legal determinations of the IJ and BIA de novo, and

“administrative fact findings under the highly deferential substantial evidence test.”

Rivera v. U.S. Att’y Gen., 487 F.3d 815, 820 (11th Cir. 2007) (quotation omitted).

In the process of reviewing the administrative fact findings, we may not “reweigh

the evidence from scratch.” Id. (quotations omitted). Rather, we may disregard

such findings “only when the record compels a reversal;. . . that the record may

support a contrary conclusion is not enough to justify a reversal of the

administrative findings.” Silva, 448 F.3d at 1236 (quotations omitted). See I.N.S.

v. Elias-Zacarias, 502 U.S. 478, 481 n.1, 112 S.Ct. 812, 815 n.1, 117 L.Ed.2d 38

(1992) (noting that the record must compel a reasonable factfinder to reverse).

Under the substantial evidence test, we view the record “in the light most favorable

to the agency’s decision and draw all reasonable inferences in favor of that

decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc).

At the end of the day, we must affirm the decisions of the IJ and BIA if they are

“supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir.

2006) (quotations omitted).

      To establish eligibility for asylum, an applicant must show that she is a

“refugee” as defined in 8 U.S.C. § 1158(b)(1). To meet this definition, the

applicant bears the burden of proving, with credible evidence, that the applicant
                                          3
was the victim of past persecution on account of her political opinion or any other

protected ground, or that she has a “well-founded fear” of future persecution

because of her political opinion or other protected ground. Rodriguez Morales v.

U.S. Att’y Gen., 488 F.3d 884, 890 (11th Cir. 2007); See 8 U.S.C. § 1158(b)(1). A

“well-founded fear” exists if an applicant can prove that the fear is “subjectively

genuine and objectively reasonable” and is on account of a political opinion or

other protected ground. Silva, 448 F.3d at 1236 (quotation omitted). The applicant

must establish a sufficient nexus between her political opinion or other protected

ground and her alleged persecution. Rodriguez Morales, 488 F.3d at 890.

Persecution “on account of” a political opinion means persecution because of the

“victim’s political opinion, not the persecutor’s.” Elias-Zacarias, 502 U.S. at 482,

112 S.Ct. at 816 (emphasis omitted). The fact that the persecutor is motivated by

his political belief is irrelevant to the issue of whether the victim was persecuted

because of her own belief. Rodriguez Morales, 488 F.3d at 890.

      If an applicant can show that persecution was, at least in part, motivated by a

protected ground, then she may be eligible for asylum and withholding of removal

because of the persecutor’s “mixed motive.” Rivera, 487 F.3d at 821. Under the

“mixed motive theory,” if an asylum applicant can prove “with specific and

credible evidence” that she was persecuted or has a well-founded fear of future

persecution on account of a protected ground, it does not matter that there may be
                                           4
additional motives for the persecutors’ actions. If the record compels the finding

that at least one of the persecutors’ motivations involved a protected ground, then

an applicant may be able to qualify for relief. Id.

      To be granted withholding of removal under the INA, an alien must show

that her life or freedom would be threatened on account of her political opinion or

other protected ground. Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 437 (11th Cir.

2004). When seeking withholding of removal, “[a]n alien bears the burden of

demonstrating that [s]he more-likely-than-not would be persecuted or tortured

upon [her] return to the country in question.” Id. (quotation omitted). To qualify

for CAT relief, an alien must show “that it is more likely than not that [she] would

be tortured if removed to the proposed country of removal,” and that such torture

would be by or with the consent of a public official or person acting in an official

capacity. Sanchez Jimenez v. U.S. Attn’y Gen., 492 F.3d 1223, 1239 (11th Cir.

2007) (quotation omitted). If an asylum applicant fails “to establish a claim of

asylum on the merits, [s]he necessarily fails to establish eligibility for withholding

of removal or protection under CAT.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282,

1288 n.4 (11th Cir. 2005).

      After reviewing the record in this case, we are satisfied that substantial

evidence supports the IJ’s and the BIA’s determinations that Mora failed to show a



                                           5
nexus between any actions that targeted her and her political opinion. She was

therefore ineligible for asylum, withholding of removal, and CAT relief.

      PETITION DENIED.




                                         6